Citation Nr: 1711992	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO)
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from January 1981 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in July 2015.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a left shoulder disability began during the Veteran's military service, was caused or aggravated by his service, onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran was provided with all appropriate notification in August 2006, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran received an examination addressing his left shoulder disability in September 2006.  In December 2007, the Veteran argued that the September 2006 examiner did not record his contentions that he experienced weakness and pain in his shoulders when performing work above his head.  Upon review of the September 2006 examination report, which indicates that the Veteran denied experiencing left shoulder pain, the Board finds no reason to believe that the examiner inaccurately recorded the Veteran's own statements regarding his absence of left shoulder pain, particularly when the examiner recorded the Veteran's complaints of pain in other joints.  Furthermore, as is discussed in greater detail below, the Board has found that the Veteran's later statements regarding the duration of his pain lack credibility.  

The Veteran indicated additionally that the September 2006 examiner did not review the Veteran's claims file.  While this may be so, the Board cannot find that the evidence that would have been available to the examiner, which consisted of the Veteran's service treatment records and denial of left shoulder symptoms in December 2005, would have changed the examiner's conclusion that the Veteran did not, at that time, have a left shoulder disability.

Regardless, as is discussed in further detail below, since the time of the September 2006 examination, the evidence indeed demonstrates that the Veteran developed a left shoulder disability.  An examiner offered an etiological opinion concerning the Veteran's left shoulder in April 2016.  The April 2016 examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  

In July 2016, the Veteran's representative essentially argued that the April 2016 opinion was inadequate because it did not address the pathology of the Veteran's in-service shoulder abscess.  The Board disagrees.  The April 2016 examiner, who is a physician, discussed the totality of the pertinent evidence of record, including the Veteran's in-service abscess treatment.  Upon consideration of the medical evidence, the examiner did not find further clarification of the nature of the Veteran's abscess to be necessary, which, the Board notes, was noted to be an infected cyst that was healing well one day after the first treatment.

The Veteran's representative further noted that the April 2016 examiner stated that the Veteran's left shoulder disability was due to mechanical trauma.  The Veteran's representative argued that the Veteran served for 28 years and had to meet physical exercise requirements including movement of the left shoulder.  Thus, the representative argued that an additional opinion was required to determine whether the "mechanical limitations of the left shoulder may have led to [the Veteran's] diagnosed left shoulder condition".  The Board finds that the April 2016 examiner expressly considered such questions in assessing whether the Veteran's left shoulder disability was related to his service, and the examiner was unable to find such a connection.  Thus, the Board concludes that the medical evidence of record, particularly the April 2016 opinion, is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).

Turning to the facts in this case, in November 1982, the Veteran sought emergency treatment after falling against a wall.  An x-ray of the Veteran's left shoulder was normal.  The Veteran was assessed with a shoulder strain.  In a February 1995 Report of Medical Examination, the Veteran's upper extremities were normal.  In August 1996, the Veteran underwent the incision and drainage of an abscess that had formed from an infected cyst on his left shoulder.  The wound was packed, and it was noted to be healing well the day after his first treatment.  

In a July 2004 pre-deployment health assessment, the Veteran indicated that his health was good, and he denied having any medical problems.  In a December 2005 Report of Medical Assessment, the Veteran indicated that since his last assessment, he had been treated for issues with his knees, that he had experienced, but had not sought treatment for, neck pain, and that he intended to seek VA disability benefits for his ankles and knees.  The Veteran did not complain of left shoulder symptoms.  

The Veteran underwent a separation examination physical in December 2005, at which time the Veteran reported that he injured his shoulder in 1982 and 1993.  The Veteran stated that these injuries resolved shortly after incurring them, and the Veteran had no left shoulder pain or other complaint.  The examiner assessed the Veteran with a history of left shoulder trauma that had resolved without residuals.  

Following service, the Veteran underwent a VA examination in September 2006, at which time the Veteran reported that he fell on his left shoulder in-service, but he no longer had any problems with his left shoulder, and his shoulder pain had resolved.  The Veteran denied experiencing any flare-ups, he did not use a brace, and he did not take any medications.  X-ray examination showed a normal left shoulder.  

In August 2007, the Veteran complained of pain in his neck and shoulders that had persisted for two weeks.  In December 2007, the Veteran stated that he began experiencing pain in his shoulder in October 1997.  Since the Veteran's November 1982 and August 1996 injuries, the Veteran stated that he used a heating pad, massage, and medication to treat his pain.  

In July 2008, a clinician indicated that the Veteran's left shoulder pain was most likely due to his in-service fall.  A July 2008 x-ray showed mild degenerative changes of the acromioclavicular (AC) joint of the left shoulder.  A September 2009 radiographic study of the Veteran's left shoulder showed mild left supraspinatus tendinosis, moderate left subacromial subdeltoid bursal fluid, and mild narrow edema.  

In April 2016, a VA examiner opined that it was less likely than not that the Veteran's left shoulder disability was caused by his in-service experiences.  As a rationale for this opinion, the examiner noted that the Veteran received acute treatment in-service for a shoulder strain and left shoulder abscess.  The examiner noted that the Veteran reported experiencing no residuals at the time of his separation physical and his initial VA examination.  The examiner noted that the Veteran had pain-free motion and no x-ray findings at the time of his separation from active duty.  

The examiner noted that the Veteran developed mild degenerative joint disease of the AC joint two years after leaving service.  The examiner noted that the Veteran complained of neck pain that radiated into his shoulders, and the Veteran was treated with traction and shoulder exercises.  At the time of the Veteran's treatment, he was noted to have a rounded shoulder posture, which increases the strain and trauma on the rotator cuff region.  The Veteran later had a radiographic examination showing tendinosis and bursitis with edema, which may have been from a contusion.  The examiner found that this narrow finding would not be due to an injury many years prior, but it would instead be due to a recent injury or due to mechanical trauma.  The examiner further noted that the AC joint is the joint most frequently affected with degenerative changes in the body.  

Therefore, the examiner found that while the Veteran suffered from an injury during active duty, the Veteran had not shown a credible chronicity of symptoms, with no complaints of primary shoulder symptoms for several years following service.  The examiner noted instead that the Veteran had neck pain with radiation into shoulder and had improper biomechanics with rounded shoulder posture noted when he was evaluated for his neck pain.  

Therefore, after reviewing all pertinent information, including the Veteran's denial of joint pain and the resolution of all problems noted on his post-deployment health assessment, no in-service profiles for a chronic shoulder condition, no shoulder findings on his exit exam, no diagnosed shoulder condition at his first VA examination.  The examiner found the Veteran's report of chronic ongoing shoulder complaints to be in conflict with his own reports of symptoms during and just following active duty.

The examiner thus concluded that it was less likely than not that the Veteran's current left shoulder condition was caused by his in-service fall, residuals of an abscess, or purported second in-service fall.  The examiner found there to be no evidence of an ongoing chronicity of shoulder problems.  Therefore, though the examiner found the Veteran to be a credible witness of his symptoms, the examiner found that the report that was more contemporary with military service should be given the higher weight.  

Upon review of these facts, the Board finds that the Veteran has a current left shoulder disability, and he experienced an in-service injury to his left shoulder.  With both a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's current left shoulder disability and his in-service experiences.  

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran's left shoulder disability is related to his service.  While a July 2008 clinician indicated that the Veteran's left shoulder pain was most likely due to an in-service fall, the Board notes that this statement is based only on the Veteran's self-reported history, and it did not consider the totality of the medical evidence.  In this regard, the Board notes that the mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Instead, the Board places greater weight on the opinion of the April 2016 examiner, which was offered following a full review of both the medical evidence of record and the Veteran's own contentions.  

To the extent that the Veteran believes that his left shoulder disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as joint pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the disability claimed on appeal, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's left shoulder disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the Veteran's left shoulder joint, the functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his left shoulder disability, and it finds that he has not done so.  Following service, the Veteran denied experiencing shoulder pain in December 2005 and September 2006.  The Veteran arguably first complained of shoulder pain in August 2007 (though treatment records suggest that the Veteran was experiencing radiating neck pain), with the Veteran describing a two-week duration of pain at that time.  A left shoulder disability was first formally documented in July 2008, over two years after the Veteran's separation from service.  Thus, the Board notes that the Veteran did not complain of symptoms for over a year following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his left shoulder disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for over a year following service.  Furthermore, the Veteran denied experiencing shoulder symptomatology at his December 2005 separation physical and September 2006 VA examination.  In August 2007, the Veteran indicated that his shoulder pain had lasted for only two weeks.  The Board has every reason to believe the Veteran's past accounts to clinicians regarding the duration of his symptoms, because such accounts were offered in an attempt to obtain appropriate medical care for his symptoms of pain, and were offered more contemporaneous in time to the first onset of symptoms.  The Veteran's more recent claims of a continuity of symptoms lack credibility, and the Board thus finds that the record does not support a finding that the Veteran experienced symptoms of his claimed left shoulder disability since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's left shoulder disability was not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


